Citation Nr: 1124694	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  08-18 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, attorney


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from May 1968 to August 1969.  

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge, sitting at the RO, in August 2008.  A transcript of the hearing is associated with the claims file.

This claim was previously before the Board, and adjudicated in a decision dated in September 2008.  In that decision, the Board denied service connection for the claimed right knee disorder.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (CAVC).  In an Order dated in September 2009, pursuant to a Joint Motion for Remand, the CAVC vacated the Board's September 2008 decision, and remanded this claim back to the Board for development consistent with the Joint Motion.  The Board issued another decision in February 2010, which again denied the claim.  The Veteran appealed that decision to the CAVC.  In an Order dated in August 2010, pursuant to a Joint Motion for Remand, the CAVC vacated the Board's February 2010 decision, and remanded the claim back to the Board for development consistent with the Joint Motion. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  


REMAND

The Board finds that a remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration and to comply with the Court's order.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

In order to establish service connection for a claimed disorder, generally, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Regarding the element of current disability, the presence of a current right knee disability is uncontested in this appeal.  Medical records pertinent to the period of the claim show degenerative arthritis of the right knee.  The Veteran underwent a total right knee arthroplasty in 2000. 

Regarding the element of in-service injury or disease, the law provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) (to rebut the presumption of soundness in the case of a wartime veteran, the evidence must clearly and unmistakably show not only that the disorder at issue pre-existed entry into service, but clear and unmistakably show that the disorder did not undergo aggravation in or as a result of service).  38 C.F.R. § 3.304(b) states likewise, but also states "[o]nly such conditions as are recorded in examination reports are to be considered as noted."

In this case, the Veteran's original claims file, including his service treatment records and service entrance examination, were lost and are unable to be located; however, the parties to the August 2010 Joint Motion have stipulated that the Veteran likely had a pre-existing right knee disability.  See Joint Motion at page 5.  Thus, the first prong of the presumption of soundness is rebutted.  The remaining question with respect to the presumption of soundness is whether clear and unmistakable evidence demonstrates that the pre-existing right knee injury disability was not aggravated by service.  Wagner, 370 F. 3d at 1096.

Significant to this determination, the law provides that a preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2010).  In the absence of an increase in the underlying severity, there is no aggravation.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).  This effectively establishes a presumption of aggravation where an increase in the level of disability is shown.  

Acute exacerbation of symptoms is to be distinguished from actual increase in the severity or level of disability.  Evidence of a veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  Moreover, if the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder is not presumed to have been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

Regarding the Veteran's right knee disability prior to service, a May 1966 private treatment record reflects that, prior to service, the Veteran sustained a bucket handle tear of the medial meniscus of the right knee on September 25, 1965 while playing football at his high school.  The Veteran underwent a surgical procedure for the injury, also prior to service, in October 1965.  Post operatively, the Veteran responded well to treatment for his injury, and physical therapy helped to relieve symptoms of giving way and locking of the knee, although the Veteran still continued to have a mild degree of weakness of the knee. 

Concerning what happened in service, at the Board hearing in August 2008, the Veteran testified in relevant part that prior to service he experienced symptoms of arthritic throbbing right knee pain, swelling, and limitation of prolonged standing that were the same as he experienced in service, but he did not experience the knee popping out; that prior to service the swelling and "aggravation" were normal with physical work; he played baseball for the Marine Corps during service; he continued to have right knee problems throughout service that included daily swelling and pain ("arthritic throbbing"); and, he re-injured his knee in service in July 1969.  The Veteran testified that he was playing baseball in July 1969 and felt a little twinge, a little movement of the knee when he was pitching, and that when he stepped into the dugout he twisted his knee, but was still able to walk.  He testified that he waited until the next day to go for treatment of the knee.  He testified that the next day he experienced swelling of the knee, so went in for treatment, which led to therapy. 

In July 1969 the Veteran received an evaluation by the medical review board for a determination of his physical fitness for service.  The medical review board observed that the Veteran had reported suffering a right knee injury prior to service.  However, the condition was not considered disqualifying and the Veteran completed recruit training, although he did have several recurrent episodes of pain and swelling in the knee with use.  The medical review board noted that, after the most recent episode of his knee giving out, the Veteran was seen by an orthopedist who recommended that he be separated from service.  On examination in July 1969, the Veteran was diagnosed with internal derangement and osteoarthritis of the right knee.  The medical review board determined that the Veteran was unfit for further service by reason of physical disability.  The Veteran signed a waiver stating that his right knee disorder was not incurred in or aggravated by service.  

In addition to the pre-service records, service treatment records that include contemporaneous records review, examination of the Veteran, and opinions regarding preexistence and aggravation by a medical doctor, and the Veteran's statements and testimony, the record does include other medical evidence.  A December 2007 private facility record by J.K., M.D., noted that prior to service the Veteran had undergone an open meniscectomy.  Dr. J.K. noted the Veteran's current disability of severe degenerative arthritis of the right knee, which had required total knee arthroplasty.  He wrote the opinion that the "main reason for the development of the degenerative arthritis was the open meniscectomy" that the Veteran had while he was in high school.  

In addition, Dr. J.K. purported to offer an opinion that the Veteran's "military training and service connected activities possibly have aggravated the degenerative arthritis, making it more severe."  However, a finding of service connection may not be based on a resort to speculation or remote possibility.  See 38 C.F.R. § 3.102 (2010); see also Obert v. Brown, 5 Vet. App. 30 (1993) (a medical opinion expressed in terms of "may" or "might" also respectively implies "may or may not" and "might or might not," and, by itself, is too speculative to rise to the level of "at least as likely as not" or otherwise establish a factual position that is in relative equipoise); Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that appellant was "possibly" suffering from schizophrenia deemed speculative); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative).  The Joint Motion for Remand adopted by the Court suggested that there is insufficient competent medical evidence on file for VA to make a decision on the claim.  

This case presents a certain medical question of aggravation which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions concern the relationship, if any, between the Veteran's preexisting right knee disability and current disability of diagnosed degenerative arthritis of the right knee, including the question of whether the preexisting right knee disability clearly and unmistakably was not aggravated by service.  This question must be addressed by an appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the factor of relationship of current disability to service, the CAVC has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).

Given the competent evidence of a current right knee disorder, a pre-service right knee disorder, and an injury in service that may have resulted in worsening of the pre-existing disorder, the Board finds that a VA examination with medical nexus opinion is required to determine whether the current right knee disorder results from aggravation during active service.  

The Board also finds that the above bases for remand are consistent with the findings of the parties to the appeal before the CAVC.  The parties noted that "[t]he regulations implementing 38 U.S.C. § 1111 state that medical evidence is necessary to rebut the presumption of soundness and that the Board should not make such a determination without seeking medical opinions."  Quinn v. Shinseki, 22 Vet. App. 390, 394-95 (2009) (citing 38 C.F.R. § 3.304(b) (2010)).  The Joint Motion stipulates that "a medical opinion should be obtained by VA."  

The Board is bound by the findings contained in the Joint Motion, as adopted by the CAVC.  Under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case; therefore, Board is not free to do anything contrary to an appellate court's prior action with respect to the same claim.  See Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his right knee disability.  The relevant documents in the claims file should be made available to the VA examiner.

The examiner is directed to consider the history of a pre-service right knee injury and diagnosis with residual symptoms, in-service right knee injury, and post-service right knee symptoms and diagnosis.  The VA examiner is requested to offer an opinion as to whether the pre-existing right knee disability clearly and unmistakably was not aggravated by service.


Note: The term aggravated means a lasting increase in severity of the underlying disability that is not due to the natural progress of the disease.  An exacerbation of symptoms during service does not constitute aggravation.  Moreover, if the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, there is no aggravation.  

All opinions are to be accompanied by a rationale consistent with the evidence of record.  If the requested medical opinion cannot be given, the examiner should state the reasons why.

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, the issue of service connection for a right knee disorders should be readjudicated in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran an appropriate Supplemental Statement of the Case, and should afford the Veteran the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2010).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

